Title: To George Washington from John Sinclair, 5 July 1794
From: Sinclair, John
To: Washington, George


               
                  Sir
                  Whitehall—London. 5 July 1794.
               
               I beg to recommend, the bearer William Strickland Esqr., a Gentleman of considerable property in yorkshire, and an honorary member of the Board of agriculture, to your Excellency’s attention.  He will have the pleasure of communicating to you, the progress we have made in ascertaining the present state of the husbandry of this country, and the means of its improvement. This great undertaking will soon be completed, and, I flatter myself will be not a little serviceable to america, as well as to Great Britain. I hope soon to have the pleasure of sending a complete set of our Reports.  With great truth & regard believe me your Excellency’s very faithful humble Servant
               
                  John Sinclair
               
            